State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 19, 2015                   106093
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TERELL BETHEA,
                    Appellant.
________________________________


Calendar Date:   October 23, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Devine, JJ.

                             __________


      Sandra M. Colatosti, Albany, for appellant, and appellant
pro se.

      Robert M. Carney, District Attorney, Schenectady (Peter H.
Willis of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Schenectady
County (Drago, J.), rendered June 5, 2013, convicting defendant
upon his plea of guilty of the crime of murder in the second
degree.

      In full satisfaction of a six-count indictment, defendant
pleaded guilty to murder in the second degree and waived his
right to appeal. In accordance with the plea agreement, County
Court sentenced defendant to a prison term of 17 years to life
and he was ordered to pay restitution. Defendant now appeals.

      We affirm. County Court distinguished the right to appeal
from the rights automatically forfeited by a guilty plea and
                              -2-                106093

defendant executed a counseled written waiver in open court.
Accordingly, defendant validly waived the right to appeal his
conviction and sentence (see People v Lopez, 6 NY3d 248, 256
[2006]; People v Burritt, 127 AD3d 1433, 1434 [2015]).
Therefore, his claim that his sentence is harsh and excessive is
precluded as his "valid waiver of the right to appeal includes
waiver of the right to invoke [this Court's] interest-of-justice
jurisdiction to reduce the sentence" (People v Lopez, 6 NY3d at
255; accord People v Morrison, 106 AD3d 1201, 1202 [2013], lv
denied 23 NY3d 1065 [2014]). To the extent that defendant's
claims challenging the integrity of the grand jury proceedings
survive his guilty plea, such claims are not reviewable inasmuch
as the minutes of the proceedings were not included in the record
(see People v Barill, 120 AD3d 951, 952 [2014], lv denied 24 NY3d
1042 [2014]; see generally People v Hawkins, 113 AD3d 1123, 1125
[2014], lv denied 22 NY3d 1156 [2014]).

      Although defendant's claim that his plea was induced by an
unfulfilled promise implicates the voluntariness of his plea and
survives his appeal waiver, it is unpreserved for our review as
there is no indication in the record that he made an appropriate
postallocution motion (see People v Benson, 100 AD3d 1108, 1108-
1109 [2012]; People v Hall, 89 AD3d 1323, 1323 [2011]), and he
did not make any statements during the plea allocution that
triggered the narrow exception to the preservation rule (see
People v Merrill, 123 AD3d 1339, 1340 [2014], lv denied 26 NY3d
970 [2015]; People v Benson, 100 AD3d at 1109). Similarly,
defendant's claim of ineffective assistance of counsel – to the
extent that it impacts upon the voluntariness of his plea – is
unpreserved for our review in the absence of an appropriate
postallocution motion (see People v Smith, 119 AD3d 1088, 1089
[2014], lv denied 24 NY3d 1089 [2014]; People v Watson, 110 AD3d
1110, 1111 [2013], lv denied 22 NY3d 1160 [2014]). Finally,
defendant's challenge to the amount of restitution awarded is
also unpreserved for our review as he did not request a hearing
or otherwise challenge the amount at sentencing (see People v
Miller, 126 AD3d 1233, 1234 [2015], lv denied 25 NY3d 1168
[2015]; People v Bressard, 112 AD3d 988, 989 [2013], lv denied 22
NY3d 1137 [2014]).
                        -3-                  106093

Egan Jr., Lynch and Devine, JJ., concur.



ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court